DETAILED ACTION
Claims 1-19 and 21 are presented for examination. Claims 1, 2, 4, 8, 9, and 15 stand currently amended. Claim 21 is new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.
Response to Arguments
Applicant's remarks filed 23 April 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 11 argues:
Ma fails to mention anything about … directing an artificial intelligence (AI) application to run subsequent testing of the one or more computer vision algorithms against a different synthetic scene, motion, or hardware configuration."
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US 2020/0012756 A1 Ma, et al. [herein “Ma”] in view of Pei, K., et al. “Towards Practical Verification of Machine Learning: The Case of Computer Vision Systems” Cryptography & Security, arXiv:1712.01785v3 (Dec. 2017) [herein “Pei”].
In particular, Pei page 12 section VI(C) teaches retraining a machine learning model with different images when violations are detected in testing. Different images are different synthetic scenes.
Applicant remarks page 11 further argues:
None of these determine whether "simulated movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the two or more hardware configurations as a computer vision solution."

Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the computer vision algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms. The computed data is a respective computer vision solution which is being verified.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 second clause recites “two or more virtual environments” while the remainder of the claim recites “the one or more virtual environments.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 8 has been appropriately corrected. Claim 20 was canceled. Accordingly, examiner's rejection of claims 8-14 and 20 under § 112 is withdrawn. However, the following new rejection is made as follows:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 fourth to last clause recites “as a computer vision solution.” This does not make sense when the alternative “speech algorithms” is selected. Claim 8 only recites computer vision algorithms in the alternative with speech algorithms. When the alternative of speech algorithms is selected there is no or speech solution.”
Claim 8 last clause recites “run subsequent testing of the one or more computer vision algorithms.” There is insufficient antecedent basis for “the one or more computer vision algorithms” in the claim. Claim 8 only recites computer vision algorithms in the alternative with speech algorithms. When the alternative of speech algorithms is selected there is no computer vision algorithm.
Dependent claims 9-14 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0012756 A1 Ma, et al. [herein “Ma”] in view of Pei, K., et al. “Towards Practical Verification of Machine Learning: The Case of Computer Vision Systems” Cryptography & Security, arXiv:1712.01785v3 (Dec. 2017) [herein “Pei”].
Claim 1 recites “1. A system, comprising: memory embodied with executable instructions.” Ma paragraph 42 discloses “a processing unit 302, and a storage unit 304.” May paragraph 46 lines 6-9 discloses “storage unit 304 may include one or more memory units (e.g., flash memory card, random access memory (RAM), read-only memory (ROM), and the like).” The memory units are memory with executable instructions.
Claim 1 further recites “for simulating the one or more hardware configurations comprising one or more virtual sensors.” Ma paragraph 3 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 4 discloses “a vision simulation system that simulates operations of a movable object platform in various simulated environments for simulating and testing the vision-based algorithms.” Simulating a movable See further Ma paragraph 21 lines 10-13.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 1 further recites “and at least one processor.” Ma paragraph 42 discloses “a processing unit 302, and a storage unit 304.” The processing unit is a processor. See further Ma paragraph 49.
Claim 1 further recites “programed for: simulating one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 1 further recites “simulating motion of the one or more simulated hardware configurations within the one or more virtual environments.” Ma paragraph 25 lines 8-11 disclose “the state data 120 includes a location (e.g., coordinates), a displacement, a speed, an acceleration, orientation angles (or attitude), an angular velocity, and/or other types of state data.” The displacement, speed, acceleration, attitude and angular velocity are each types of simulated motion data.
Claim 1 further recites “generating synthetic experiment data for the one or more simulated hardware configurations having the simulated motion within the one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
Claim 1 further recites “generating the synthetic experiment data for the one or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations.
Claim 1 further recites “and simulating movement of the one or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 72 lines 19-22 disclose “the computed operation data 130 including the position/orientation 636 of the movable platform and the moving trajectory 634 can be updated in real time.” Updating the position and moving trajectory of the movable platform is simulating movement of the respective hardware configuration. The movable platforms correspond with the hardware configurations.
Claim 1 further recites “applying one or more computer vision algorithms to the simulated movement of the one or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the one or more hardware configurations as a computer vision solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
Claim 1 further recites “and determining disparity data of a simulated hardware configuration compared with a ground truth for the simulated hardware configuration; determining the disparity data exceeds a variance threshold from the ground truth.” Ma paragraph 66 discloses:
The comparison result between the first indicator and the second indicator can provide a convenient and direct view for testing and evaluating the vision-based algorithms. For example, when there is a significant difference between the first indicator and the second indicator, the vision-based algorithms can be modified and updated computed operation data 130 can be obtained using the modified vision-based algorithms. An updated second indicator corresponding to the updated computed operation data 130 can be computed and displayed in comparison with the first indicator to the user. This process can be repeated until the difference between the first indicator and the second indicator is within a predetermined acceptable range.
Ma figure 5 and paragraphs 64-65 shows the “first indicator” is ground truth data and the “second indicator” is computer operation data of the computer vision algorithm. A predetermined acceptable range for the compared difference is a variance threshold for the disparity compared with the ground truth data.
Claim 1 further recites “and based on the disparity data exceeding the variance threshold, directing an artificial intelligence (AI) application to run subsequent testing of the one or more computer vision algorithms against a different synthetic scene, motion, or hardware configuration.” From the above list of alternatives the Examiner is selecting “scene.”
Ma paragraph 66 discussed immediately above discloses repeating updates and modification of vision-based algorithms.
But Ma does not explicitly disclose running subsequent testing against a different synthetic scene, motion, or hardware configuration. However, in analogous art of verifying performance of computer vision algorithms, Pei page 12 section VI(C) second paragraph teaches:
We compare the violations found by VeriVis for the retrained models and the original ones using ten randomly selected images from the ILSVRC test set. We use two different training data augmentation strategies: (1) retraining on the safety-violating images generated from the test images and (2) retraining on the safety-violating images generated from different images than the test images.

In addition to the discussion of “training” which implicitly indicates machine learning, Pei page 1 right column second paragraph states “we want to verify an ML model” indicating the model is a machine learning model. A machine learning model is artificial intelligence application. See also Pei title.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ma and Pei. One having ordinary skill in the art would have found motivation to use retraining based on found violations into the vision simulation system of Ma for the advantageous purpose of improving the robustness and accuracy of the computer vision system. See Pei page 12 section VI(C) first paragraph and page 2 section I second to last paragraph.
Claim 2 further recites “2. The system of claim 1 wherein a first hardware configuration is a first camera and a second hardware configuration is a second camera that is different than the first camera.” Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration. An aircraft, car, headset, gimballed camera, mobile phone, and tablet are all different from each other. Accordingly the respective cameras for each is a different camera because it is a camera of an aircraft, car, headset, gimballed camera, mobile phone, and tablet, etc.
Claim 3 further recites “3. The system of claim 1 wherein the at least one processor is further programmed for comparing computer vision or speech algorithm output data with ground truth data.” From the above list of alternatives the Examiner is selecting “computer vision.”
Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the See further May paragraph 36 lines 21-26.
Claim 4 further recites “4. The system of claim 1 wherein a first hardware configuration is a first mobile phone and a second hardware configuration is a second mobile phone that is different than the first mobile phone.” Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each mobile phone is a respective hardware configuration for a mobile phone.
Claim 5 further recites “5. The system of claim 1 wherein the synthetic experiment data comprises inertial measurement unit (IMU) data.” Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 6 further recites “6. The system of claim 5 wherein the IMU data comprises accelerometer data.” Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 7 further recites “7. The system of claim 5 wherein the IMU data comprises gyroscope data.” Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
8. A method comprising: importing, into a simulation, one or more hardware configurations for a sensor platform comprising one or more virtual sensors.” Ma paragraph 3 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 4 discloses “a vision simulation system that simulates operations of a movable object platform in various simulated environments for simulating and testing the vision-based algorithms.” Simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual sensors. The plurality of imaging sensors are virtual cameras. Ma paragraph 28 lines 5-8 disclose “imaging sensors (e.g. [various cameras]).” See further Ma paragraph 21 lines 10-13.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 8 further recites “generating an environment simulation for two or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.” Models plural is at least two.
Ma paragraph 26 lines 3-10 disclose:
environment data ( e.g., an altitude, a latitude, a longitude, a time, the Earth's magnetic field strength, and/or the like obtained by implementing environment models). In some embodiments, the sensor data 124 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable platform.
An environment model with environment data to simulate operations is simulating virtual environments.
Claim 8 further recites “generating a motion profile simulating motion of the one or more hardware configurations within the one or more virtual environments.” Ma paragraph 25 lines 8-11 disclose “the state data 120 includes a location (e.g., coordinates), a displacement, a speed, an 
Claim 8 further recites “generating synthetic experiment data for the one or more hardware configurations having the simulated motion within the one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.” Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
See further Ma paragraph 56 discussed immediately below.
Claim 8 further recites “iterating the generation of synthetic experiment data for the one or more hardware configurations, the virtual environment, the motion, and computer vision or speech algorithms.” Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations.
Claim 8 further recites “simulating movement of the one or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 72 lines 19-22 disclose “the computed operation data 130 including the position/orientation 636 of the movable platform and the moving trajectory 634 can be updated in real time.” Updating the position and moving trajectory of the movable platform is simulating movement of the respective hardware configuration. The movable platforms correspond with the hardware configurations.
Claim 8 further recites “applying one or more computer vision or speech algorithms to the simulated movement of the one or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the one or more hardware configurations as a computer vision solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the computer vision algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.
Claim 8 further recites “determining disparity data of a simulated hardware configuration compared with a ground truth for the simulated hardware configuration; determining the disparity data exceeds a variance threshold from the ground truth.” Ma paragraph 66 discloses:
The comparison result between the first indicator and the second indicator can provide a convenient and direct view for testing and evaluating the vision-based algorithms. For example, when there is a significant difference between the first indicator and the second indicator, the vision-based algorithms can be modified and updated computed operation data 130 can be obtained using the modified vision-based algorithms. An updated second indicator corresponding to the updated computed operation data 130 can be computed and displayed in comparison with the first indicator to the user. This process can be repeated until the difference between the first indicator and the second indicator is within a predetermined acceptable range.
Ma figure 5 and paragraphs 64-65 shows the “first indicator” is ground truth data and the “second indicator” is computer operation data of the computer vision algorithm. A predetermined acceptable range for the compared difference is a variance threshold for the disparity compared with the ground truth data.
Claim 8 further recites “and based on the disparity data exceeding the variance threshold, directing an artificial intelligence (AI) application to run subsequent testing of the one or more computer vision algorithms against a different synthetic scene, motion, or hardware configuration.” From the above list of alternatives the Examiner is selecting “scene.”
Ma paragraph 66 discussed immediately above discloses repeating updates and modification of vision-based algorithms.
But Ma does not explicitly disclose running subsequent testing against a different synthetic scene, motion, or hardware configuration. However, in analogous art of verifying performance of computer vision algorithms, Pei page 12 section VI(C) second paragraph teaches:
We compare the violations found by VeriVis for the retrained models and the original ones using ten randomly selected images from the ILSVRC test set. We use two the test images and (2) retraining on the safety-violating images generated from different images than the test images.
Retraining models with different images is directing the machine learning models to run subsequent testing against different synthetic scenes. The violations found by VeriVis correspond with instances where the disparity data exceeds a variance threshold.
In addition to the discussion of “training” which implicitly indicates machine learning, Pei page 1 right column second paragraph states “we want to verify an ML model” indicating the model is a machine learning model. A machine learning model is artificial intelligence application. See also Pei title.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ma and Pei. One having ordinary skill in the art would have found motivation to use retraining based on found violations into the vision simulation system of Ma for the advantageous purpose of improving the robustness and accuracy of the computer vision system. See Pei page 12 section VI(C) first paragraph and page 2 section I second to last paragraph.
Claim 9 further recites “9. The method of claim 8 wherein generating synthetic experiment data comprises simulating, for the one or more hardware configurations, sensor data that can be supplied to a computer vision or speech algorithm.” From the above list of alternatives the Examiner is selecting “computer vision.”
Ma paragraph 36 lines 10-14 disclose “the movable platform computes operation data 130 using the vision-based algorithms 108 based on the simulated sensor data 124 received from the state simulator 102 and the visual data 122 received from the vision simulator 104.” The simulated sensor data is simulated sensor data that can be supplied to a computer vision algorithm. Each respective movable platform is a respective hardware configuration.
Dependent claims 10 and 12-14 are substantially similar to claims 3 and 5-7 above and are rejected for the same reasons.
Claim 11 further recites “11. The system of claim 8 wherein the synthetic experiment data comprises synthetic images.” Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
15. One or more computer storage devices having computer-executable instructions stored thereon for developing a computer vision or speech solution.” Ma title discloses “Vision simulation system for simulating operations of a movable platform.” Ma paragraph 4 discloses “for simulating and testing the vision-based algorithms.”
The claim term “computer storage devices” is interpreted according to the lexicographic definitions found in Specification pages 32-33 at paragraph 84.
Ma paragraph 40 lines 1-2 disclose “the computing device 200 includes the processing unit 202, the memory 204.” The memory is a computer storage device.
Claim 15 further recites “which, on execution by a computer, cause the computer to perform operations comprising: simulating one or more hardware configurations comprising the one or more virtual cameras.” Ma paragraph 3 lines 4-6 disclose “A movable platform usually is associated with a plurality of imaging sensors configured to capture visual images.” Ma paragraph 4 discloses “a vision simulation system that simulates operations of a movable object platform in various simulated environments for simulating and testing the vision-based algorithms.” Simulating a movable object platform with a plurality of imaging sensors is simulating a hardware configuration including one or more virtual cameras. The plurality of imaging sensors are virtual cameras. Ma paragraph 28 lines 5-8 disclose “imaging sensors (e.g. [various cameras]).” See further Ma paragraph 21 lines 10-13.
Ma paragraph 19 discloses different hardware configurations:
UAVs, e.g., fixed-wing aircrafts and rotary-wing aircrafts … having other numbers and/or configurations of rotors. … a handheld gimbal with a camera and image processing capabilities, a self-driving car (…), a virtual reality (VR) headset, …. may be substituted for UAVs as described below, such as a mobile phone, a tablet, or a remote control.
Each use of each aircraft, self-driving car, and other devices (headset, gimballed camera, mobile phone, tablet) are each respective hardware configurations. Using the method of Ma on another of the identified hardware configurations is a second hardware configuration.
Claim 15 further recites “simulating one or more virtual environments.” Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 26 lines 3-10 disclose:

An environment model with environment data to simulate operations is simulating virtual environments.
Claim 15 further recites “simulating motion of the one or more simulated hardware configurations within the one or more virtual environments.” Ma paragraph 25 lines 8-11 disclose “the state data 120 includes a location (e.g., coordinates), a displacement, a speed, an acceleration, orientation angles (or attitude), an angular velocity, and/or other types of state data.” The displacement, speed, acceleration, attitude and angular velocity are each types of simulated motion data.
Claim 15 further recites “generating synthetic experiment data for a plurality of candidate computer vision or speech solutions having differing hardware configurations or computer vision or speech algorithm parameters.” From the above list of alternatives the Examiner is selecting “computer vision” and “hardware configurations.”
Ma paragraph 21 lines 5-8 disclose “a movable platform simulation system includes a state simulator that implements one or more models, e.g., movable platform models, sensor models, and/or environment models, to simulate operations.”
Ma paragraph 28 lines 1-4 disclose “the visual data 122 includes simulated visual data from perspectives of one or more virtual imaging sensors associated with the movable platform.” Simulated visual data is synthetic images.
Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations. Changing an orientation of the primary camera is a different hardware configuration. 
iterating the experiment generator to generate the synthetic experiment data for the one or more hardware configurations, the virtual environment, and motion.” Ma paragraph 56 disclose:
In some embodiments, the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. For example, the orientation or the position of the movable platform may change due to a change of a state of the movable platform. In another example, the user may change the scene data to test the virtual movable platform in a different environment. In yet another example, one or more operation parameters of the virtual imaging sensors, such as an orientation of the primary camera, may be changed.
Varying the data items is iterating the experiment data to generate a variety of synthetic experiment data for the movable platform. The movable platforms are the respective hardware configurations.
Claim 15 further recites “simulating movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments.” Ma paragraph 72 lines 19-22 disclose “the computed operation data 130 including the position/orientation 636 of the movable platform and the moving trajectory 634 can be updated in real time.” Updating the position and moving trajectory of the movable platform is simulating movement of the respective hardware configuration. The movable platforms correspond with the hardware configurations.
Claim 15 further recites “applying one or more computer vision algorithms to the simulated movement of the two or more hardware configurations with the simulated motion in the one or more virtual environments to determine performance of the one or more hardware configurations as a computer vision solution.” Ma paragraph 22 lines 4-9 disclose “the computed data obtained using the vision-based algorithms is evaluated against the ground truth data obtained from the state simulator to verify the accuracy and robustness of the vision-based algorithms.” Evaluating the computed data against the ground truth data is comparing the computer vision algorithm output with ground truth data. See further May paragraph 36 lines 21-26. This evaluation is performance of the vision-based algorithms.
The vision-based algorithms include localization algorithms. See Ma paragraph 35 lines 5-9.
Claim 15 further recites “determining disparity data of a simulated hardware configuration compared with a ground truth for the simulated hardware configuration; determining the disparity data exceeds a variance threshold from the ground truth.” Ma paragraph 66 discloses:
The comparison result between the first indicator and the second indicator can provide a convenient and direct view for testing and evaluating the vision-based algorithms. For a predetermined acceptable range.
Ma figure 5 and paragraphs 64-65 shows the “first indicator” is ground truth data and the “second indicator” is computer operation data of the computer vision algorithm. A predetermined acceptable range for the compared difference is a variance threshold for the disparity compared with the ground truth data.
Claim 15 further recites “and based on the disparity data exceeding the variance threshold, directing an artificial intelligence (AI) application to run subsequent testing of the one or more computer vision algorithms against a different synthetic scene, motion, or hardware configuration.” From the above list of alternatives the Examiner is selecting “scene.”
Ma paragraph 66 discussed immediately above discloses repeating updates and modification of vision-based algorithms.
But Ma does not explicitly disclose running subsequent testing against a different synthetic scene, motion, or hardware configuration. However, in analogous art of verifying performance of computer vision algorithms, Pei page 12 section VI(C) second paragraph teaches:
We compare the violations found by VeriVis for the retrained models and the original ones using ten randomly selected images from the ILSVRC test set. We use two different training data augmentation strategies: (1) retraining on the safety-violating images generated from the test images and (2) retraining on the safety-violating images generated from different images than the test images.
Retraining models with different images is directing the machine learning models to run subsequent testing against different synthetic scenes. The violations found by VeriVis correspond with instances where the disparity data exceeds a variance threshold.
In addition to the discussion of “training” which implicitly indicates machine learning, Pei page 1 right column second paragraph states “we want to verify an ML model” indicating the model is a machine learning model. A machine learning model is artificial intelligence application. See also Pei title.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ma and Pei. One having ordinary skill in the art would have found motivation to use retraining based on found violations into the vision simulation system of Ma for See Pei page 12 section VI(C) first paragraph and page 2 section I second to last paragraph.
Dependent claims 16-19 are substantially similar to claims 3, 11, 5, and 6 above and are rejected for the same reasons.
Dependent Claim 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Pei as applied to claim 1 above, and further in view of US patent 9,734,419 B1 Ye, et al. [herein “Ye”].
Claim 21 further recites “The system of claim 1 wherein the variance threshold comprises the one or more vision algorithms being within a certain percentage of a virtual distance.” Ma paragraph 66 discloses “the difference between the first indicator and the second indicator is within a predetermined acceptable range.” A predetermined acceptable range is a virtual distance variance threshold.
But Ma and Pei fail to explicitly disclose a percentage as a threshold; however, in analogous art of validation a machine vision system, Ye column 13 lines 51-55 teaches “The thresholds can be computed with respect to associated features during the validation process 400 using a number of techniques. Some techniques involve percentage deviation of a given extracted feature from the corresponding predicted feature.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ma, Pei, and Ye. One having ordinary skill in the art would have found motivation to use percentage deviation to determine a respective threshold into the vision simulation system of Ma for the advantageous purpose of validating the vision system. See Ye column 13 lines 47-59.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 5-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, and 17-19 of U.S. Patent No. TBD soon to issue for application 15/974665. Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the table below. Instant claims 4, 16, and 21 are not rejected here.
Instant Application
Patent no. TBD / Application 15/974665
Claim 1
Claim 1
Claim 2
Claim 4
Claim 3
Claim 3
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13

Claim 14
Claim 15
Claim 15
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19


There are three facial differences between the instant application and 15/974665: (1) The instant application recites “sensor” where application 15/974665 recites “camera.” (2) The instant application only recites “one or more hardware configurations” while application 15/974665 recites a “first hardware configuration” and “second hardware configuration.” (3) The instant application recites “computer vision algorithms” while application 15/974665 recites “localization algorithms.”
A camera is a sensor so application 15/974665 recitation of “camera” reads on the instant application’s recitation of “sensor.” Similarly application 15/974665 recitation of “localization algorithm” is a species of the instant application’s recitation of “computer vision algorithms.” Accordingly, the claims of 15/974665 read on the instant claims. Note, dependent claim 11 in both applications generates synthetic images. Similarly, localization algorithms are an obvious member of the genus of computer vision algorithms.
Regarding the hardware configurations, the two hardware configurations recited in application 15/974665 are at least one hardware configuration. Accordingly, the claims issuing from application 15/974665 reads on the instant claims.
Finally, Specification paragraph 24 defines:
As referenced herein, "computer vision" refers to any combination of services related to localization, object recognition, object tracking, ….
Thus, localization is an explicit species of the genus of computer vision. A species anticipates the genus. Accordingly, the recitation of a localization algorithm anticipates the instant application recitation of computer vision algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        14 May 2021